Citation Nr: 0301755	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  97-33 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound of the left hand.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1952 to January 
1954, and from April 1955 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of January 1997 
which denied service connection for residuals of a gunshot 
wound to the left hand.  The case was remanded in January 
1998 to afford the veteran a Travel Board hearing, which was 
held in May 2000.  In July 2000, the case was remanded for 
additional evidentiary development.  


FINDING OF FACT

The veteran currently has residuals of a left hand gunshot 
wound which occurred in service.


CONCLUSION OF LAW

Residuals of a gunshot wound of the left hand were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran had active service in the Army from February 1952 
to January 1954, and from April 1955 to June 1956.

The veteran's available service medical records are 
incomplete, consisting only of reports of separation 
examinations conducted in January 1954 and June 1956.  The 
separation examination in January 1954 noted a well-healed 
scar of the anterior left hand.  The separation examination 
in June 1956 did not report any abnormal findings.  Multiple 
VA attempts to obtain additional service medical records have 
been unsuccessful.

Medical records indicate a history of arteriosclerotic 
peripheral vascular disease since the late 1960s.  In March 
1976, the veteran claimed non-service-connected pension 
benefits due to peripheral vascular disease.  A VA pension 
examination in January 1977 noted peripheral vascular changes 
of the lower extremities, as well as delayed flow in both 
radial arteries with no trophic changes in the fingertips.  
There were no specific findings as to a left hand wound.  In 
March 1977, the RO granted non-service-connected pension 
benefits due to peripheral vascular disease.

The veteran filed his initial claim for service connection 
for a left hand disability in February 1996.  He said that he 
had injured the hand in service in March 1952 and was treated 
in service, and that he never received treatment after 
service.

On a VA examination in March 1996, the veteran said he had 
been shot in the left hand in 1953.  He indicated the bullet 
entered dorsally at the second metacarpophalangeal joint, at 
the radial side, and exited at the palmar side in the range 
of the second ray.  He said a fracture had occurred which had 
to be casted.  He was noted to be right handed.  On 
examination, there was a one-inch dorsal radial scar about 
the metacarpophalangeal joint of the left hand, which was 
adherent to the bone and tender.  The palmar scar could not 
be ascertained; the examiner noted it must have been in the 
creases.  There was tenderness evident in the palmar aspect 
in the range of the second and third metacarpal ray.  There 
was decreased sensation about the index, middle, and ring 
finger to light touch in the left hand compared to the right.  
X-rays disclosed a 0.2 by 0.6 cm well-demarcated bony 
calcific density projecting at the radial aspect of the bony 
cortex of the middle third of the second metacarpal bone.  
The diagnosis was status post gunshot wound, left hand, 
resulting in arthrofibrosis/scar tissue involving the index 
finger, with nerve involvement of the index, middle, and ring 
fingers in the left hand. 

In a September 1996 statement, the veteran said he was 
treated in 1954 in the VA Medical Center (VAMC) in San Juan.  

At his May 2000 Travel Board hearing, the veteran related 
that a gunshot wound of the left hand was incurred in 1952 
during a basic training target shooting exercise, and at that 
time he saw the company doctor who sent him to the VAMC in 
San Juan where he received treatment for about a week.  He 
noted he then returned to duty.

The file shows multiple unsuccessful attempts to obtain 
records of claimed VA treatment during the time of or shortly 
after the veteran's service.

Analysis

The file shows that by RO correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of his and 
VA's respective obligations to obtain different types of 
evidence.  Multiple efforts to obtain service and VA medical 
treatment records were unsuccessful; further attempts would 
be futile.  A VA examination was provided.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The veteran contends that he sustained an accidental gunshot 
wound of the left hand during service, and that he currently 
suffers residuals of this injury.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The veteran is disadvantaged in his claim, in that most of 
his service medical records are missing, presumably having 
been destroyed.  The 1954 examination for separation from his 
first period of service does show a left hand scar.  The 
Board notes that while that left hand scar was described as 
"anterior" (which would seem to place it on the opposite side 
of the scar noted at the recent VA examination), examiners at 
times can be inconsistent when using "anterior" or 
"posterior" to describe anatomical location.  The presence of 
a left hand scar at the time of the 1954 separation 
examination is consistent with the veteran's current 
assertion that he had a left hand gunshot wound during basic 
training.  Of course, the scar could have been from any 
number of causes.  There are no later medical records of a 
left hand condition until the 1996 VA examination, which 
noted a scar and other defects which the examiner diagnosed 
as residuals of a gunshot wound of the left hand.  The 
veteran appears to have given a credible account of a left 
hand wound in service, with residuals continuing to the 
present time, even if the condition was so minor as to not 
require treatment over the years.

The occurrence of a wound of the left hand during service, 
and the presence of wound residuals over the years since 
then, could be better documented.  However, in the judgment 
of the Board, there is a reasonable doubt that the veteran 
currently has residuals of a left hand gunshot wound which 
happened in service.  Such doubt is resolved in his favor.  
38 U.S.C.A. § 5107(b).  The Board concludes that left hand 
gunshot wound residuals were incurred in service, warranting 
service connection.


ORDER

Service connection for residuals of a gunshot wound of the 
left hand is granted.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

